Title: To George Washington from Jonathan Trumbull, Jr., 20 February 1786
From: Trumbull, Jonathan Jr.
To: Washington, George

 

Dear Sir
Lebanon [Conn.] 20th Febry 1786

I pray you to excuse the Liberty I take in presenting you with a Funeral Sermon preached at the Interment of the late Govr Trumbull.
If it does not appear with all that sentimental Elegance & purity which have distinguished the writings of some Gentlemen, yet I trust it will discover a degree of merit & Ingenuity, which will not discredit the reputation of a young preacher, or injure the Character of the deceased; for whose sake I am sure you will not refuse to give yourself the trouble of its perusal.
I rejoice exceedingly Sir that you enjoy a good degree of Health—with satisfaction in your pursuits—I most sincerely wish that Mrs Washington might be a partaker with you in both.
I sometimes meditate a Journey into your State—If this takes place one of the greatest pleasures I promise myself in the Tour, will be the satisfaction I should take in paying my affectionate respects to you & Mrs W. With Sentiments of the most perfect regard & Esteem—I have the Honor to be Dr Sir Your most Obedient & most humble Servant

Jona. Trumbull

